Exhibit No. 10.71a

      (AP LOGO) [l36553al3655302.gif]   300 DIXIE TRAIL
GOLDSBORO, NC 27530
919-580-2000

February 1, 2009          
AMENDMENT TO SUPPLY AGREEMENT DATED FEBRUARY 1ST 2007
This amends the term of the Supply Agreement as follows:
It is agreed that AP Exhaust Products, Inc., will be the exclusive supplier of
exhaust products to Monro Service Corporation for a period of 72 months
commencing February 1, 2007. Monro will be free of any default requirement
contained in the Supply Agreement after January 31, 2013. If the performance of
AP Exhaust Products, Inc. as the exclusive exhaust supplier to Monro Service
Corporation, declines so much as to force Monro to change suppliers for this
program, Monro would be released in full from the default provisions of the
Supply Agreement.

                      MONRO SERVICE CORPORATION       AP EXHAUST PRODUCTS, INC.
   
 
                   
By:
  /s/ John Van Heel       By:   /s/ Vange Proimos    
 
 
 
         
 
   
 
                   
Print Name:
  John Van Heel       Print Name:   Vange Proimos    
 
 
 
         
 
   
 
                   
Title:
  President       Title:   President    
 
 
 
         
 
   
 
                   
Witness:
  /s/ David M. Baier       Witness:   Alicia Hauck    
 
 
 
         
 
   

 